DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Amendment of 02/25/2021.  Claims 15, 19, 23 and 24 have been amended and claims 35-38 added.  Claims 15-38 are currently pending in the instant Application.

Response to Arguments
Applicant’s arguments, see the Remarks, filed02/05/2021, with respect to the outstanding rejections of claims 19 and 23 under 35 USC 101 have been fully considered and are persuasive.  The outstanding rejections of claims 19 and 23 under 35 USC 101 have been withdrawn. 
Applicant’s arguments, see the Remarks, filed 02/05/2021, with respect to the outstanding rejections of claims 15-23 under 35 USC 112 have been fully considered and are persuasive.  The outstanding rejections of claims 19 and 23 under 35 USC 112 have been withdrawn.
Applicant’s arguments with respect to claim(s) 15-23 as rejected under 35 USC 103  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Applicant's election with traverse of Group I, claims 15-23 in the reply filed on 02/05/2021 is acknowledged.  The traversal is on the ground(s) that the positioning and stabilizing structure of claim 15 and the headgear of claim 24 perform the function of securing the patient interface by way of headgear straps thus Group II requires at least part of the structure of the positioning and stabilizing structure of Group I and Group I requires at least part of the structure of the "rigidizer" of Group II.  This is not found persuasive because Examiner respectfully maintains that the headgear of Group II is distinct .
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-19, 21, 22 and 36-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philip Rodney Kwok, US 2002/0117177 in view of Ging et al., US 6,907,882 and John R. Starr, US 5,441,046.
Regarding claim 15, Kwok discloses a patient interface assembly (the harness assembly of Figures 5 and 6 as per Paragraph 43 including nasal mask 42 described in Paragraph 35 with regard to an alternate embodiment sharing like feature 42, the assembly of Figures 5 and 6 including 42 being a headgear and nasal mask thus a patient interface assembly) configured to deliver a flow of breathable gas to a patient's airways (suitable for CPAP as per Paragraph 35) the patient interface assembly comprising a mask (42) configured to sealingly engage  a patient’s nares (being suitable for CPAP as per Paragraph 35 thus sealing and a nasal mask thus configured for the nares), a positioning and stabilising structure (the harness assembly of Figures 5 and 6 taken to include 50, 56, 70 and 72) configured (extending about the head of a patient ad depicted and as per Paragraph 2) to maintain the mask in engagement with the patient's nares (as depicted in Figure 5), the positioning and stabilizing structure comprising a pair of headgear straps (as shown in Figure 6, the portion of 72 above 74 being a first strap, and that below 74, having portion 46 being a second strap), and wherein the headgear straps have a multi-layered structure (alternately, being a laminate as per paragraph 26), at least one layer being made of fabric (recited).
While masks having cushions are recited in the background (paragraph 3) and said mask appears to have a frame at 56 where joined by 54, Kwok does not expressly disclose in the embodiment of Figure 5, said patient interface assembly comprising a flexible cushion configured to sealingly engage the patient's nares, the  frame removably attached to the flexible cushion.  The harness of Kwok is attached to the frame at connectors (the portions of 56 through which 54 is looped as shown in Figure 5) however this is a direct connection lacking an intermediate flexible extending member.  Thus Kwok does not disclose a pair of flexible extending members that extend laterally from opposite sides of the frame and do not form an airflow path for the breathable gas each flexible extending member having a cantilever structure with an anchored end that is anchored to the frame, a free end, and a bend between the anchored end and the free end; and a pair of connectors that connect the flexible extending members to the headgear straps, wherein each connector is a protrusion that protrudes from a respective one of the flexible extending members at a location between the bend and the free end of the respective flexible extending member
Ging teaches a mask (Figure 1, 10 as per Column 7, lines 55-61 apart from headgear 80) of a patient interface assembly (10 and 80, a mask and headgear analogous to those  of Kwok) comprising a flexible cushion (40, flexible as per Column 24, lines 58-63 reciting silicone of limited durometer) configured to sealingly engage the patient's nares (as depicted and as per Column 21, lines 48-57) a frame (20) removably attached to the flexible cushion (in the preferred, removable embodiment of Column 7, lines 55-61).  Ging also teaches a positioning and stabilizing headgear structure (80 as per Columns 10-11, lines 61-6 and Column 11) having laminate construction wherein at least one layer being of positioning and stabilizing structure is made of plastic (the recited foam) in a laminate with fabric, the at least one plastic layer adding rigidity (necessarily, being a solid material layer in addition to a fabric later) to the respective headgear strap.
Ging and Kwok are analogous in that both are for the field of sealing nasal masks for pressurized delivery.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the instant Invention to apply the mask comprising a removable flexible cushion and frame as of Ging as the mask of Kwok and to apply the foam material of the straps of Ging as a layer of the straps of Kwok thus resulting in Kwok wherein said patient interface assembly comprises a flexible cushion configured to sealingly engage the patient's nares; a frame removably attached to the flexible cushion, and at least one layer being of said structure being made of plastic, the at least one plastic layer adding rigidity to the respective headgear strap.  It would have been obvious to do so for the purpose of achieving a mask and laminate straps as called for in Kwok using a known, suitable mask structure in the art of nasal masks and using known, suitable materials for straps of mask headgear.  Further it would have been obvious to do so for the purpose of achieving sealing about the nasal airways with evenly distributed, limited pressure applied to the head and face (as per Column 3, lines 50-60 of Ging) thus maintaining patient comfort. 
Starr teaches a  nasal mask for gas delivery (Column 3, lines 35045) having a pair of flexible extending members (Figures 1-3, connector means 10 and 44 as per Column 10, lines 10-18, 10 taken to include a the attached unit of 42 and 44 taken to include 42’ as per as per Column 3, lines 45-50) that extend laterally from opposite sides of the frame (as shown in Figure 2 of Starr) and do not form an airflow path for breathable gas (airflow being via 32 as per Column 3, lines 35-40, a separate, distinct  each flexible extending member having a cantilever structure (projecting outward from mask 26, being fixed to 26 at the end having of 10 and 42 having 42 and at the end of 44 and 42’ having  42’, and free at the other end of each of 10 and 44 having 50 there-at thus having a cantilever structure)  with an anchored end (each of 42 and 42’ being an anchored end relative to 26 as per Column 3, lines 45-50 and Column 4, lines 5-10 that is anchored to the frame), a free end (the end of 10 having 24 and beyond 16 of the end of 44 having 24’ and beyond 45), and a bend between the anchored end and the free end (the bent form of  10 extending downward from 42   , forming an effective inverted L-shape below  and the bent form of  44 extending downward form 42’, forming an effective inverted L-shape); and a pair of connectors (arm 14 and the portion of 44 laterally above 42’ as shown in Figure 2, each structure being a connector relative to a respective unit of straps 80 and 82 as per Columns 4-5, lines 64-10 of Starr)  that connect the flexible extending members to the headgear straps (as per Columns 4-5, lines 64-10 of Starr), wherein each connector is a protrusion (protruding upward, above 42 and 42’ thus a protrusion) that protrudes from a respective one of the flexible extending members at a location (as depicted in Figure 2, between 42 and 24 in 10 and between 42’ and 24 in 44), between the bend and the free end of the respective flexible extending member (as depicted in Figure 2, the locations being between the respective free ends and extending members).
Starr and Kwok are analogous in that both are for the field of sealing nasal masks.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the instant Invention to apply the flexible extending members of Starr to Ging, effectively interposed between the mask frame and positioning and stabilising structure in Ging thus resulting in Ging comprising a pair of flexible extending members that extend laterally from opposite sides of the frame and do not form an airflow path for the breathable gas each flexible extending member having a cantilever structure with an anchored end that is anchored to the frame, a free end, and a bend between the anchored end and the free end; and a pair of connectors that connect the flexible extending members to the headgear straps, wherein each connector is a protrusion that protrudes from a respective one of the flexible extending members at a location between the bend and the free end of the respective flexible extending member.  It would have been obvious to do so for the purpose as taught by Starr in Column 5, lines 11-20 of allowing quick and easy removal of a mask.

Regarding claim 16, each extending member of Starr is configured (being resilient material as per Column 4, lines 5-15 of Starr) to flex toward and away from the frame (as shown in Figures 10A and 10B of Starr).
Regarding claim 17, the pair of headgear straps of Kwok re bifurcated (being split about opening 74 into upper and lower portions as shown in Figure 6 of Kwok) into an upper back strap (the portion of 72 above 74 being a first strap) and a lower back strap (the portion below 74, having portion 46 being a second strap).
Regarding claim 18, the upper back strap and the lower back strap of Kwok are separated by a slot (opening 74 as per Paragraph 44 of Kwok) in said pair of headgear straps.
Regarding claim 19, the upper back strap of Kwok is positioned at or proximal to a parietal bone(s) of the patient's head (46 being at the occipital region as Paragraph 36 and as depicted the portion above 74 being above the occipital region thus appreciably proximal and at the parietal bones of Kwok).
Regarding claim 21, the flexible cushion and the frame (those of Ging in the modified Kwok as detailed regarding claim 15 above) form a nasal mask (the modified mask 42 of Kwok).
Regarding claim 22, the flexible cushion and the frame (those of Ging in the modified Kwok as detailed regarding claim 15 above) are configured to be entirely above the patient's mouth (as disclosed by Kwok in Figure 5 and Paragraph 42 thereof.  It is noted that the configuration of a mask to  when the flexible cushion sealingly engages the patient's face (as depicted in Figure 5 of Kwok).
Regarding claim 36, the flexible extending members of Starr in the modified Kwok and the headgear straps of Kwok are rotationally fixed relative to each other (the straps and extending members being joined as shown in Figure 10A of star, by having a strap looped about an effective arm, thus being rotationally fixed about the longitudinal axis of the strap) when they are connected to each other.  
Regarding claim 37, the pair of flexible extending members of Starr are resiliently flexible (as per Column 4, lines 5-10 and 20-25 of Starr, the pivot means thereof being formed of resilient deformable material).  
Regarding claim 38, each connector of Starr protrudes from the respective flexible extending member at a position on the respective flexible extending member that overlaps the corresponding headgear strap (as shown in Figure 10A of Starr, the headgear strap being looped through each connector below, as when oriented ads depicted in Figure 10A, the portion of the connector protruding above 42 or 42’).

Claims 20 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwok, Starr and Ging as applied to claim 15 above , and further in view of Leslie Hoffman, US 2007/0163600. 
Regarding claim 20, Kwok does not disclose at least one of the lower back strap and the upper back strap to comprise an adjustment mechanism configured to adjust a length of the upper back strap and/or the lower back strap.
 an adjustment mechanism (Figures 1A and 23, the coupling of two units of top strap 206 where the two units of 206 are joined at 212 by hook and loop material as per Paragraphs 103 and 104) configured to adjust a length of the upper back strap (the assembly of both units of top strap 206, forming an effective single strap when coupled, adjustable by varying overlap at 212 as per Paragraph 104) and similarly wherein a lower back strap comprises said mechanism (212 within lower head straps 206).
Hoffman and Kwok are analogous in that both are for the field of nasal interfaces for pressurized delivery.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the instant Invention to apply the adjustment mechanism of Hoffman to each of the upper back strap and lower back strap of Kwok, effectively dividing the back straps and interposing couplings of hook and loop fastener material, thus resulting in Kwok wherein the lower back strap and the upper back strap comprise an adjustment mechanism configured to adjust a length of the upper back strap and the lower back strap.  It would have been obvious to do so for the purpose as taught by Hoffman of allowing selective adjustment of head straps and (as per Paragraph 3 of Hoffman) providing enhanced mobility and comfort. 

Regarding claim 23, (being resilient material as per Column 4, lines 5-15 of Starr) to flex toward and away from the frame (as shown in Figures 10A and 10B of Starr), the pair of headgear straps are bifurcated (being split about opening 74 into upper and lower portions as shown in Figure 6) into an upper back strap (the portion of 72 above 74 being a first strap) and a lower back strap (the portion below 74, having portion 46 being a second strap), the upper back strap and the lower back strap are separated by a slot (opening 74 as per Paragraph 44) in said pair of headgear straps, the upper back strap is positioned at or proximal to a parietal bone(s) of the patient's head (46 being at the occipital region as Paragraph 36 and as depicted the portion above 74 being above the occipital region thus the flexible cushion and the frame (those of Ging in the modified Kwok as detailed regarding claim 15 above) form a nasal mask (the modified mask o42 of Kwok and , the flexible cushion and the frame (those of Ging in the modified Kwok as detailed regarding claim 15 above) are configured to be entirely above the patient's mouth (as disclosed by Kwok in Figure 5 and Paragraph 42 thereof.  It is noted that the configuration of a mask to be entirely above the mouth is disclosed by Kwok and maintained in the modified Kwok and also that the structured of Ging applied as the mask in the modified Kwok are those of a nasal mask seating along an upper lip and above thus entirely above the mouth) when the flexible cushion sealingly engages the patient's face (as depicted in Figure 5 of Kwok). Kwok does not disclose at least one of the lower back strap and the upper back strap to comprise an adjustment mechanism configured to adjust a length of the upper back strap and/or the lower back strap.
Hoffman teaches an adjustment mechanism (Figures 1A and 23, the coupling of two units of top strap 206 where the two units of 206 are joined at 212 by hook and loop material as per Paragraphs 103 and 104) configured to adjust a length of the upper back strap (the assembly of both units of top strap 206, forming an effective single strap when coupled, adjustable by varying overlap at 212 as per Paragraph 104) and similarly wherein a lower back strap comprises said mechanism (212 within lower head straps 206).
Hoffman and Kwok are analogous in that both are for the field of nasal interfaces for pressurized delivery.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the instant Invention to apply the adjustment mechanism of Hoffman to each of the upper back strap and lower back strap of Kwok, effectively dividing the back straps and interposing couplings of hook and loop fastener material, thus resulting in Kwok wherein the lower back strap and the upper back strap comprise an adjustment mechanism configured to adjust a length of the upper back strap and the lower back strap.  It would have been obvious to do so for the purpose as taught by Hoffman of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773